                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                                No.: 2:10-CR-9-lD


   UNITED STATES OF AMERICA,               )
                                           )
                Plaintiff,                 )
                                           )                   ORDER
                     v.                    )
                                           )
   WAYNE DWIGHT SIMMONS,                   )
                                           )
                 Defendant

       This matter comes before the Court on the Government's Motion to Seal

Exhibit 1 - Defendant's Vaccination Record [D.E. 71] attached to Government's

Response in Opposition to Defendant's Motion for Compassionate Relel:!-Se [D.E. 70]

For good cause having been shown, the Government's motion is GRANTED. The

Clerk of Court is DIRECTED to seal Exhibit 1-Defendant's Vaccination Record [D.E.

71].

       SO ORDERED this .lS!._ day of   N ().Ac b     , 2021.




                                       J   ES C. DEVER III
                                       United States District Court Judge




         Case 2:10-cr-00009-D Document 77 Filed 03/17/21 Page 1 of 1
